Citation Nr: 1733638	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-06 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for right ear disfigurement with sensitivity to temperature changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to January 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2014, a hearing was held before the undersigned in Washington, D.C.; a transcript of the hearing is in the record.  In February 2015 the matter was remanded for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board regrets the delay in final adjudication that is inherent with this remand.  Nonetheless, the Board finds that further development is required to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  

The Veteran asserts that his right ear disfigurement with sensitivity to temperature changes resulted from a September 21, 2010, wedge excision of right ear skin lesion performed at the Mountain Home VA medical center (VAMC).  He alleges that the surgery was done without his informed consent, in that he was not advised that a portion (wedge) of his ear would be removed as part of the procedure (and that he would not have consented to such procedure had he been aware of the extent of the ear that would be removed).   

Pursuant to the Board's February 2015 remand instructions, the Veteran's consent form for the September 2010 procedure was obtained and associated with the record.  Unfortunately, the form does not clearly resolve the medical questions at issue in this matter, and there is no medical opinion of record that addresses the Veteran's contentions concerning this claim.  The Board finds that the "low threshold" standard as to when an examination to secure a nexus opinion is required is met for this issue, and development for such an examination is warranted.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any (and all) treatment or evaluation he has received for his right ear disfigurement and temperature sensitivity.  He should also be asked to provide the releases necessary for VA to secure any private records of such treatment and evaluations.  The AOJ should secure for the record copies of the complete clinical records of all evaluations and treatment from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  After the above development is completed, the AOJ should secure an advisory medical opinion by an appropriate physician/surgeon to address the medical questions presented in connection with the Veteran's claim seeking compensation under 38 U.S.C.A. § 1151  for additional disability, specifically including disfigurement and temperature sensitivity, claimed to have resulted from VA surgical treatment in September 2010.  The Veteran's entire record (to include this remand and all of his pertinent VA treatment records) must be reviewed by the consulting provider.  Upon review of the record, the physician should provide opinions that respond to the following:
(a) Please identify (by diagnosis and symptoms) any (and all) additional disability found following the Veteran's September 2010 wedge excision of a right ear lesion, to specifically include the identified disfigurement and temperature sensitivity.

(b) Is any additional disability identified in the response to  (a) shown to be a result of carelessness, negligence, lack of proper skill, error in judgment, or some other incident of fault on the part of VA in connection with the VA medical and surgical treatment provided to the Veteran in September 2010?  If so, please identify all such pathology and symptoms.  The explanation of rationale for the response to this question should address the standard of care the Veteran received and include comment regarding whether all possible complicating factors found should have been anticipated. 

(c) If the response to (b) is no, please opine further whether or not any additional disability shown following the September 2010 surgery is due to an event not reasonably foreseeable.  In determining whether an event was reasonably foreseeable, the examiner should address whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 (and whether the consent form, as signed, encompassed consideration of such risk.)

The examiner must explain the rationale for all opinions in detail, citing to the record and other supporting factual data as necessary.

3.  The AOJ should then review the entire record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

